            Case 2:18-cv-01582-CKJ Document 148 Filed 11/10/20 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                             WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9

10         Marthilde Brzycki,                              CASE NO. C18-1582 CKJ

11                               Plaintiff,                ORDER FOR REMOTE CIVIL
                                                           BENCH TRIAL
12                v.

13         University of Washington,

14                               Defendant.

15

16         The court orders the following procedures and protocols for a remote trial starting on

17   November 12, 2020 at 8:00AM PST.

18         A. Trial format

19                x Remote

20                        x The entire trial will take place using the ZoomGov.com platform. The

21                           parties, counsel, and witnesses will not be physically present in the

22                           courtroom.

23

24


     ORDER FOR REMOTE CIVIL BENCH TRIAL - 1
            Case 2:18-cv-01582-CKJ Document 148 Filed 11/10/20 Page 2 of 7




 1                x The public will have access via a link published on the court’s trial calendar.

 2                      Access to the public requires that they not record, via audio, video or

 3                      screenshot, or permit any other person to record, via audio, video or

 4                      screenshot, the hearing or any part of it.

 5                x The parties must agree in advance whether they consent to a video broadcast

 6                      of the trial (agreement = video and audio broadcast for the public; no

 7                      agreement = audio broadcast only for the public). Check the appropriate box:

 8                              The parties consent to the video broadcast of the trial

 9                              The parties do not consent to the video broadcast of the trial (audio

10                             broadcast only)

11         B. Preparation

12                x Counsel shall review the tutorials located at

13                      https://www.youtube.com/playlist?list=PLQQODreSvdKHWF4JsOIQp8zMJ
14                      Mt9ulM-2 and familiarize themselves with: :
15                            x ZoomGov.com
16
                            x Box.com
17               x King County CLE modified for federal court
18
                  x Parties and counsel are to participate on November 10, 2020 at 8:00AM with
19
                  the
20
                        court and its IT representative for a technology check.
21
                 x Counsel
                    data bandwidth,  and that
                            shall ensure  internet
                                              theyaccess required
                                                   and each       to have
                                                            witness  testifytheremotely based
                                                                                 hardware,     on the
                                                                                           software,
22
                        minimum system requirements posted at
23
                        https://www.wawd.uscourts.gov/attorneys/remotehearings. Counsel shall also
24


     ORDER FOR REMOTE CIVIL BENCH TRIAL - 2
            Case 2:18-cv-01582-CKJ Document 148 Filed 11/10/20 Page 3 of 7




 1                     ensure that parties and witnesses have an alternative means of communicating

 2                     with each other outside the ZoomGov.com platform (e.g., a cellphone).

 3                x Consider steps to establish high-speed internet connection (e.g., if possible a

 4                     hard-wired connection is generally preferable to a wireless internet

 5                     connection). Limit internet usage by others during the hearing as this may

 6                     impact connection speed for the hearing.

 7         C. Record

 8                x The court will provide a court reporter for the trial. No portion of the hearing

 9                     shall be recorded or broadcast, in whole or in part, in any fashion by any

10                     participant, witness or public observer.

11                x The parties and counsel agree that they will not record, via audio, video or

12                     screenshot, or permit any other person to record, via audio, video or

13                     screenshot, the hearing or any part of it. The parties and counsel will ensure

14                     that each additional attendee at the hearing for which that party is responsible

15                     also acknowledges and agrees to this prohibition on recording.

16         D. Witnesses and Participants

17                x Counsel shall email the courtroom deputy at grant_cogswell@wawd.uscourts.gov

18                     provide the following for each party, attorney, or witness who will appear

19                     remotely:

20                            Name
21                            Email address
22
                              Phone number
23
                              Participant status (party, attorney, or witness)
24


     ORDER FOR REMOTE CIVIL BENCH TRIAL - 3
            Case 2:18-cv-01582-CKJ Document 148 Filed 11/10/20 Page 4 of 7




 1                x The courtroom deputy will then supply the invitation link for those

 2                   participating. When a participant remotely accesses the trial, the participant

 3                   will first enter a virtual waiting room. The courtroom deputy will admit

 4                   participants to the virtual court proceeding from the virtual waiting room.

 5                   Counsel will be responsible for notifying witnesses when they are expected to

 6                   report to the virtual waiting room.

 7         E. Exhibits

 8                x All exhibits will be uploaded by counsel to the “Box.com” website via a link

 9                   that the courtroom deputy will email to counsel prior to the trial start date.

10                x One hard copy will be delivered to the judge at the U.S. Courthouse at

11                        x 700 Stewart Street, Seattle, WA 98101

12                            1717 Pacific Avenue, Tacoma, WA 98402
13                x Each witness testifying shall have a hard copy of any exhibit they will be
14                   expected to use or examine during the trial.
15
                  x The witness will not access the exhibits until instructed by examining counsel.
16
                  x Counsel or a pro se party shall certify that exhibits uploaded and the exhibits
17
                     produced in hard copy are identical.
18
                  x The courtroom deputy will download each exhibit as it is admitted to create
19
                     the court’s record.
20
                  x Depositions expected to be used for impeachment or trial testimony shall be
21
                     delivered to the court under seal.
22
                  x The parties must comply with LCR 32 for the use of depositions at the trial,
23
                     including video depositions.
24


     ORDER FOR REMOTE CIVIL BENCH TRIAL - 4
            Case 2:18-cv-01582-CKJ Document 148 Filed 11/10/20 Page 5 of 7




 1                x The court shall be notified if a video deposition is to be used as substantive

 2                   evidence and whether it will be played during the course of the trial or simply

 3                   provided to the court in advance of the trial date for review. If it will be used

 4                   during trial, counsel shall be prepared to broadcast the video deposition via

 5                   ZoomGov.com using the screen sharing function.

 6         F. Professionalism During the Trial

 7                x Ambient Noise Protocols

 8                          xWhen the court, counsel, or a witness is speaking, please avoid

 9                           interrupting the speaker.

10                         x Upon admission to the ZoomGov.com platform, participants shall

11                           mute their microphones and activate microphones when directed by

12                           the court (e.g. a witness shall activate the microphone when testifying

13                           as shall the examining and defending attorneys during witness

14                           testimony).

15                         x All participants who are not actively being questioned as a witness,
16                           asking questions of a witness, defending a witness, or providing or
17                           responding to opening statements, closing arguments, or other
18                           arguments, shall maintain their audio on mute to limit potential
19                           interruptions. The video hearing host also will have the ability to mute
20                           and unmute any participant if needed.
21                         x Any participants using multiple devices in a single workspace to
22                           access the trial should avoid audio feedback issues by, e.g., only using
23

24


     ORDER FOR REMOTE CIVIL BENCH TRIAL - 5
            Case 2:18-cv-01582-CKJ Document 148 Filed 11/10/20 Page 6 of 7




 1                          the microphone and speakers on one device at a time, or utilizing

 2                          headphones.

 3                         x To the extent possible, remote trial participants should conduct

 4                          themselves in the same way they would if they were physically present

 5                          in a courtroom. Remote participants should silence electronic devices

 6                          other than devices necessary to remote participation, and generally

 7                          take steps to minimize anything in their remote workspace that would

 8                          distract from the integrity of the proceedings. The Court understands

 9                          that conducting trial from one’s home, for example, presents many

10                          challenges. The court asks all remote participants to do their best to

11                          maintain professionalism in order to conduct a fair and efficient trial.

12                x Objections

13                   When an objection is made, the witness shall stop talking and let the court rule

14                   on the objection.

15                x Disconnection

16                          In the event that the court, a party, counsel, a witness, or anyone else

17                          necessary to the proceedings becomes disconnected from the remote

18                          trial, the trial will stop while the connection is reestablished.

19                          Counsel must ensure that a witness has an alternative means of
20                          communicating with counsel (e.g., a cellphone) in the event of
21                          disconnection.
22                x Appropriate dress
23

24


     ORDER FOR REMOTE CIVIL BENCH TRIAL - 6
            Case 2:18-cv-01582-CKJ Document 148 Filed 11/10/20 Page 7 of 7




 1                    Parties, witnesses, and counsel are to dress in the same manner as they would

 2                    in a live courtroom.

 3                x Screen Names

 4                    When remotely accessing the trial, remote participants should ensure that their

 5                    screen name indicates their actual name.

 6

 7         The clerk is ordered to provide copies of this order to all

 8         counsel. Dated 11/5/20

 9

10
                                                          Marsha J Pechman
                                                          United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER FOR REMOTE CIVIL BENCH TRIAL - 7
